Citation Nr: 9927351	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for gastrointestinal 
disabilities, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

4.  Entitlement to an increased rating for thoracotomy scar 
residuals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1963, and from January 1964 to October 1980.

The matters currently on appeal before the Board of Veterans' 
Appeals (Board) arise from rating decisions from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia.

The veteran was afforded hearing at the RO in June 1995.  
During his hearing he raised the issue of service connection 
for muscle injury resulting from inservice surgery on his 
cheat.  This issue has not been developed for appellate 
consideration and is referred to the RO for as appropriate 
action.  The issue of an increased rating 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's service-connected gastrointestinal 
disabilities are manifested by two to three episodes of 
epigastric pain daily, diarrhea, and sweating and dizziness 
which occurred 10 to fifteen minutes after eating.

3.  The veteran's PTSD is productive of moderate disability.

4.  The veteran's thoracotomy scar is manifested by 
subjective complaints of pain and discomfort.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
gastrointestinal disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5107(West 1991); 38 C.F.R.§ 4.27, Part 4, Diagnostic 
Codes 7399-7319 (1998).

2.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (in 
effect prior and subsequent to November 7, 1996).

3.  The criteria for a rating in excess of 10 percent for 
thoracotomy scar residuals have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings -- Generally

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded, in that he has presented 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claims.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.  In particular, all relevant VA and treatment 
records have been obtained, and the veteran was afforded VA 
examinations to assess his pertinent, to this current appeal, 
disabilities.  A claim that a disorder has become more severe 
is well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  
Therefore, the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Gastrointestinal Disabilities

The veteran in his substantive appeal asserts that as a 
result of his service-connected gastrointestinal problems he 
experiences chronic diarrhea and dumping syndrome.  He added 
that if he was not taking medication he would have 5 to 6 
bowel movements per day, lose much weight, and that he would 
be dehydrated and weak.  

Service connection for recurrent gastrointestinal problems 
with symptomatic hiatal hernia (with repair times two), 
cholecystectomy for cholelithiasis and cholecystitis, peptic 
ulcer disease, and functional bowel syndrome with secondary 
stress reaction and possible left phrenic nerve paralysis was 
established by means of a May 1981 rating decision.  At that 
time a 30 percent rating evaluation was assigned.  The RO's 
most recent rating decision of record, dated in January 1999, 
indicates that the veteran's gastrointestinal disabilities 
have been recharacterized as hiatal hernia, postoperative; 
peptic ulcer disease, residuals, cholecystectomy, and 
functional bowel syndrome  

The January 1999 rating action also indicated that the 
veteran's disability was rated pursuant to Diagnostic Codes 
7399-7319.  See 38 C.F.R. § 4.27 (1998) (unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99"). 

The 30 percent rating criteria currently assigned concerning 
the veteran's gastrointestinal disorders is set forth in VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), 38 C.F.R. Part 4, Diagnostic code7319.  The Board 
points out that pursuant to 38 C.F.R. § 4.114 (1998), ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  

Also pertinent to the veteran's current appeal is 38 C.F.R. 
§ 4.113 (1998), titled "Coexisting abdominal conditions."  
This section states that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System,'' do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
[38 C.F.R. § 4.14 (1998)].

Diagnostic Code 7319, provides for the evaluation of 
irritable bowel syndrome (spastic colitis, mucous, etc.).  
When severe with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
a rating of 30 percent is provided.  This is the highest 
rating assignable under this diagnostic code.  

Diagnostic Code 7308 provides for the evaluation of 
postgastrectomy syndrome.  A 20 percent evaluation is 
warranted for mild impairment with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations.  When moderate 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss, a 40 percent rating is warranted.  
When severe, with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia, a 60 percent evaluation is 
warranted.  38 C.F.R. § 4.114, DC 7308. 

Diagnostic Code 7301 provides for the evaluation of adhesions 
of the peritoneum.  A 30 percent evaluation is warranted for 
moderately severe adhesions of the peritoneum with partial 
obstruction manifested by delayed motility of a barium meal 
and less frequent and less prolonged episodes of pain than 
are present with severe adhesions.  A maximum 50 percent 
evaluation requires severe adhesions with definite partial 
obstruction shown by X-ray study, frequent and prolonged 
episodes of severe colic, distention, nausea or vomiting 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.
 
Diagnostic Code 7346 provides for the evaluation of hiatal 
hernia.  A 30 percent rating is warranted if symptoms consist 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is warranted if the disorder is 
manifested by pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health. 

Diagnostic Code 7305 provides for the evaluation of duodenal 
ulcers.  This code provides that a 20 percent rating is 
warranted when there is evidence of moderate ulcers, with 
recurrent episodes of severe symptoms 2 or 3 times a year 
averaging 10 days in duration or with continuous moderate 
manifestations.  A 40 percent rating is to be assigned when 
the ulcers are moderately severe, with impairment of health 
manifested by anemia and weight loss or recurring 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for severe duodenal ulcer, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

A review of the evidence reflects that the veteran has been 
receiving intermittent treatment at VA and private facilities 
from 1990 to 1995 for gastrointestinal complaints.  An upper 
gastrointestinal series was conducted in January 1993.  The 
series showed a small sliding hiatal hernia with a mild GE 
reflux and a pattern of a previous vagotomy and 
cholecystectomy.

A VA gastrointestinal examination was conducted in March 
1995.  The report of examination shows that the veteran gave 
a history of hiatal hernia surgery together with a second 
surgery necessary to relieve the vomiting, probably resulting 
from obstruction.  After the surgery he denied any heartburn 
until recently.  The veteran also noted that he experienced 
dumping syndrome with diarrhea after meals, which was 
improved to a certain degree by the use of medication.  The 
veteran noted that he had bowel movements about 6 times per 
day if he did not take his medication, and once or twice per 
day if he did.  He also complained of occasional 
regurgitation and heartburn.  

The examination revealed a current weight of 194 pounds and a 
maximum weight of 194 pounds.  Hemoglobin was noted to be 
12.8 grams %.  Blood studies showed no abnormality.  No 
periodic vomiting, hematemesis, or melena was noted.  Pain 
was shown to affect the veteran over the lateral aspect of 
the chest on the left side on an everyday basis.  The 
diagnoses were reflux esophagitis and history of hiatal 
hernia; history of surgery for repair of hiatal hernia times 
2; possible dumping syndrome with episodic diarrhea; and 
history of cholecystectomy in the past.  

A VA upper GI examination report, noted to have included 
barium testing, is dated in March 1995.  The report includes 
diagnoses of small sliding hiatus hernia with some GE reflux; 
pattern of previous vagotomy and cholecystectomy; and 
smoothly marginated outpouching of the cardia of the stomach 
suggestive of either a diverticulum or postop change.

A VA chest X-ray report, also dated in March 1995, showed 
findings of a probable previous vagotomy and surgical 
intervention upon the distal thoracic esophagus.

The veteran was hospitalized at a private facility in April 
1995 for complaints of persistent abdominal pain, which was 
not relieved by Tagamet.  An esophagogastroduodenoscopy was 
performed.  The findings showed no evidence of any ulcers or 
deformity of the duodenal bulb or proximal duodenum.  
Retroflexion failed to reveal obvious lesions.  There was no 
hiatal hernia noted.  Three biopsies were performed and 
Barrett's Esophagus was ruled.  

During the course of his June 1995 hearing at the RO, the 
veteran testified the he worked as an electronics technician 
at an Air Base.  He experienced muscle spasms in his 
esophagus for which he took medication.  He noted that he had 
a bowel movement two or three times per day, and that he 
suffered from diarrhea.  He added that he felt he should be 
rated under Diagnostic Code 7308, post gastrectomy syndrome 
because he is of the opinion that it best described his 
current gastrointestinal state.  The veteran also testified 
that he had been told by medical professionals that his left 
diaphragm was paralyzed, for which he too took medication.  
The veteran's wife testified that the veteran's 
gastrointestinal problems began after his surgeries, causing 
him to be unable to control his diarrhea.  

In a July 1995 statement the veteran reported that he had 
missed numerous days from work due to his disabilities.  He 
stated that worked at Robbins Air Force base for 13 years and 
had earned approximately 1300 hours of sick leave.  He 
reported that he had only 190 hours built up.

A VA gastrointestinal examination was conducted in April 
1997.  The veteran complained of some degree of heartburn and 
upper abdominal pain.  He also asserted that he had disabling 
diarrhea and sweating and dizziness after meals.  He 
complained of diarrhea about three times per day with the 
sweating and dizziness occurring about 10 to 15 minutes after 
meals.  

Examination revealed a surgical scar at the xiphisternum to 
the umbilical area.  A cholysectomy scar was present on the 
right upper abdomen.  A third scar was present at the left 
side of the chest over the 6th or 7th rib area from anterior 
to posterior aspect of the chest.  There was mild tenderness 
over the epigastric region.  Liver, spleen, and mass was not 
palpable.  Normal bowel sounds were noted.  Current weight 
was listed as 198 pounds, with maximum weight in the last 
year as 175 pounds.  The examiner noted that the veteran was 
not anemic.  No periodic vomiting, recurrent hematemesis, or 
melena was shown.  Pain was noted to be in the epigastric 
region.  The examiner indicated that the veteran had two to 
three episodes of pain every day.  It was also reported that 
he had diarrhea two to three times a day.  

Upper GI testing showed a small sliding hiatal hernia with no 
reflux; surgical clips about esophagogastric junction about 
the duodenal bulb; and diverticulum of gastric cardia.  

Diagnoses were:  status post surgery for peptic ulcer disease 
and hiatal hernia; sliding hiatal hernia; gastritis and 
esophagitis; diarrhea secondary to partial gastrectomy and 
vagotomy; and dumping syndrome, of mild degree.  The examiner 
indicated that, after a review of the records, it appeared 
that the veteran seemed to have improved from reflux 
secondary to surgery, as he had gained weight and had no 
marked tenderness.  The examiner reported that the veteran 
had complications of a mild degree from surgery consisting of 
mild diarrhea and possible mild dumping syndrome.  

The veteran's statements, as well as those provided by his 
wife, describing his symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence.  

In this regard the recent VA examination showed that the 
veteran reported that he was experiencing diarrhea.  However, 
the diarrhea occurred only 2 to3 times per day.  He had two 
to three episodes of pain in the epigastric region daily.  He 
also stated that he had sweating and dizziness which occurred 
10 to fifteen minutes after eating.  However, the findings 
showed no evidence of anemia or malnutrition.  The veteran's 
weight had increased to 198 pounds.  Additionally, there was 
no vomiting, hematemesis or melena.  The examiner classified 
the symptoms as mild diarrhea and possible mild dumping 
syndrome.  Although the upper gastrointestinal series showed 
a hiatal hernia, there was no evidence of an active ulcer. 

Additionally, the current medical evidence does not show that 
the veteran's symptoms result in incapacitation, which lasts 
10 days at least four times a year.  The recent VA 
examinations showed no diagnosis of any disability involving 
the left phrenic nerve.

Accordingly, it is the Board's judgment that a rating in 
excess of 20 percent is not warranted.  The Board does not 
find that any of the other applicable provisions of Chapters 
3 and 4, 38 C.F.R. (1998) provide a basis for granting an 
increased rating for the gastrointestinal disabilities 
currently at issue.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The evidence does not reflect that the degree of impairment 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1998).  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1998).

PTSD

The veteran asserts that as a result of his service-connected 
psychiatric disability, he has flashbacks to Vietnam, 
nightmares, experiences problems with co-workers, and suffers 
from depression.  He also indicates that he is working, but 
that it is difficult as a result of his nervous condition and 
medications he takes to treat his condition.  

In a February 1995 rating decision the RO granted service 
connection for PTSD and assigned a 10 percent rating 
evaluation.  In March 1996 the RO increased the disability 
evaluation from 10 to 30 percent.  The 30 percent rating 
assigned in March 1996 has remained in effect since that 
time.  

The Board notes that the regulations governing the evaluation 
of mental disorders were amended effective November 7, 1996.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the applicable regulations are 
amended during the pendency of an appeal, the version of the 
regulations most favorable to the veteran should be applied 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The severity of the veteran's PTSD is ascertained, for VA 
purposes, by application of the rating criteria set forth in 
Diagnostic Code 9411 of VA's Schedule.  

Under Diagnostic Code 9411, in effect prior to November 7, 
1996, when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent evaluation is warranted.  A 50 
percent evaluation is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating evaluation is warranted when 
the veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  When the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with the most daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and 
demonstrable inability to obtain or retain employment, a 
rating of 100 percent is warranted.  (effective prior to 
November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court concluded 
that the term "definite" was qualitative in character.  In 
an opinion dated in November 1993, VA General Counsel held 
that "definite" should be construed as "distinct, 
unambiguous and moderately large in degree."  O.G.C. Prec. 
9-93 (Nov. 9, 1993).

Effective November 7, 1996, the rating criteria for mental 
disorders was amended.  Under the revised rating criteria, a 
30 percent evaluation is warranted when occupational and 
social impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  (effective on 
November 7, 1996).

Since the schedular criteria (regulatory) changed during the 
appeal prior to a final Board decision on the issue, the 
version most favorable to the veteran will apply.  Karnas, 
supra.

A June 1990 statement from a private physician shows that the 
physician had treated the veteran since 1986 for anxiety 
depression syndrome.  It noted that the veteran was then 
under good control on medications.  From 1990 to 1995, the 
veteran received treatment at VA and private facilities for 
several disorders, including his psychiatric illness.  

A VA psychiatric examination was conducted in March 1995.  
The veteran indicated he was employed at a military base.  At 
that time the veteran complained of flashbacks of combat, and 
of friends being killed.  He noted that he did not get along 
well with his family or co-workers.  He felt tired.  He 
reported suicidal thoughts without plans.  He had trouble 
sleeping at night.  

The examination showed that the veteran was alert, 
cooperative, coherent, goal directed, and depressed with 
blunted affect.  He was oriented time three.  His memory was 
intact.  Insight and judgment were fair.  The veteran 
admitted to being suspicious of people.  The diagnosis was 
chronic PTSD with depression.  

During the June 1995 hearing the veteran stated that his PTSD 
greatly affected his social and industrial working ability 
because he had difficulty getting along with people, to 
include people in authority.  He was withdrawn. He added that 
his medications interfered with his reasoning and judgment.  
He further stated that he had no social life.  His wife also 
testified as to the veteran's symptoms, to include the lack 
of a social life and his withdrawal.

A VA psychiatric examination was also conducted in April 
1997. At that time the veteran complained of flashbacks to 
Vietnam, specifically, of bombs exploding and seeing friends 
being killed.  He also complained of nightmares and of 
problems getting along with people at work.  He stated that 
he lost his temper easily at his supervisors.  He added that 
he did not like to associate with people, including his wife, 
who was threatening to leave him.  He indicated that he 
became suspicious of people, and that he stayed depressed.  
He was tense and nervous.  He denied auditory any visual 
hallucinations and suicidal or homicidal ideations.  

The examination showed that the veteran was alert, 
cooperative, coherent, goal directed, and depressed.  The 
examiner noted that he was suspicious of people, oriented 
times three, and exhibited fair insight and judgment.  A 
Global Assessment of Functioning Scale (GAF) score of 60 was 
provided, described by the examiner as being moderate 
difficulty in social and occupational functioning; no 
friends; conflicts with family members and co-workers; and 
impaired interpersonal functioning.  The diagnosis was PTSD, 
chronic with depression.  The examiner added that the veteran 
was both competent and employable.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  The VA examiner, in the VA 
examination report dated in April 1997, assigned the veteran 
a GAF of 60.  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers and co-workers).  

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu, 
supra.  However, these statements must be viewed in 
conjunction with the objective medical evidence.  

In this regard, the record indicates that the veteran 
reported having trouble at work due to problems with 
associating with fellow employees as well as supervisors.  He 
was also experiencing difficulties at home.  He also reported 
chronic depression and a blunted affect.  However, the recent 
VA examinations showed he was oriented times three, and 
exhibited fair insight and judgment.  There was no impairment 
in his memory.  He was goal directed.  Additionally, in April 
1997, the examiner indicated that the veteran's PTSD resulted 
in moderate impairment in social and occupational 
functioning. 

After reviewing the evidence, it is the Board's judgment that 
the PTSD is not so disabling as to warrant a rating in excess 
of 30 percent under either the old or revised rating 
criteria. 

In rendering these determinations, the Board has considered 
all pertinent sections of 38 C.F.R. Parts 3 and 4 as required 
in Schafrath v. Derwinski, 1 Vet.App. 589 (1991) and staged 
ratings as set forth in Fenderson v. West 12 Vet. App. 119 
(1999).  However, the Board finds no basis, which permits a 
higher evaluation. The evidence does not reflect that the 
degree of impairment resulting from the PTSD more nearly 
approximate the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7 (1998).  Additionally, the 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (1998).

Thoracotomy Scar Residuals

The veteran asserts that as a result of his service-connected 
thoracotomy scar he experiences constant pain and spasms in 
his left side which is compounded by physical activity.  He 
contends that his scar is rated incorrectly, in that he has a 
twisted and knotted muscle in the area, and not just a 
painful scar.  

Service connection for scar residuals, characterized as 
"painful thoracotomy scar left chest," was established by 
means of a May 1981 rating decision, wherein a 10 percent 
rating evaluation was assigned.  The 10 percent rating 
assigned in May 1981 has remained in effect since that time.  

A medical board examination report dated in March 1980 shows 
that the veteran had a thoracotomy scar from a hiatal hernia 
repair procedure in 1974.  A medical board proceeding report, 
dated in May 1980, shows that the veteran was diagnosed with 
history of left thoracotomy scar (incisional) pain (September 
1974).  

A VA outpatient report, dated in October 1993, indicates that 
examination of the veteran's skin was significant for 
multiple well healed abdominal surgical scars.  

A VA examination was conducted in April 1997.  The veteran 
reported undergoing surgery in 1972 for a hiatal hernia, 
where surgery was accomplished over the abdomen and left 
chest areas.  He stated that the scar became infected and 
that he had a second surgery six months later.  He added that 
he had a fourth surgery for correction or reconstruction of 
the muscles over the left side of his chest.  He added that 
since that time he had experienced some pain and discomfort 
over the left side of his chest, mostly in the lower and 
posterior aspect.  

An examination revealed three surgical scars.  The 
thoracotomy scar was on the left side of the chest in the 
region of the sixth and seventh ribs, starting from the 
anterior part of the chest to the posterior aspect, about 10 
to 12 inches long.  The examiner noted that the scar seemed 
to be well healed, and that no specific tenderness was noted.  
No keloid formation, adherence, or herniation was noted to be 
present.  In addition, neither inflammation, swelling, 
depression of vascular supply, or ulceration was shown.  The 
scar was not tender and painful on objective demonstration.  
No cosmetic effects were reported.  The examiner also noted 
that limitation of motion of the parts affected was not 
obvious.  The diagnoses were three surgical scars for partial 
gastrectomy, cholecystectomy, and hiatal hernia.  As part of 
an addendum, the examiner added that, after reviewing the 
records, it seemed that the veteran's scars were not 
disabling.  

The veteran, as noted above, was afforded a personal hearing 
at the RO in June 1995.  He testified that his disability had 
been rated incorrectly, in that muscle damage, and not the 
scar, is the origin of his left chest pain.  The Board notes 
that the veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence.

The VA determines disability evaluations through a schedule 
of ratings, which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  See 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 
4.1 (1998).  The veteran has been evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7805 (1998).  Pursuant to this Code, 
scars are rated based upon the limitation of function of the 
affected part.  Scars, which are superficial and poorly 
nourished, which repeatedly ulcerate, warrant a 10 percent 
rating under Diagnostic Code 7803.  Scars, which are 
superficial and tender and painful on objective 
demonstration, warrant a 10 percent rating pursuant to 
Diagnostic Code 7804.  No higher rating is assignable in this 
instance under either diagnostic code.

The Board has reviewed all the evidence of record, including 
the statements advanced by the veteran.  The recent VA 
examination showed that the scar on the left chest was not 
cosmetically disfiguring.  The examiner found no functional 
impairment relative to the scar.  The scar was described as 
not being tender or painful and there was no ulceration.  
Accordingly, it is the Board's judgment that an increased 
rating is not warranted.

The Board finds that the clinical data, which has been 
assembled in connection with the veteran's claim, 
particularly the recent VA examination, adequately portrays 
the extent of functional impairment attributable to the 
veteran's thoracotomy scar residuals pursuant to 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998).  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In rendering this determination, the Board 
has considered all pertinent aspects of 38 C.F.R. Parts 3 and 
4 as required by the Court in Schafrath, supra.  However, no 
potentially applicable provision provides a basis for a 
rating in excess of 10 percent for thoracotomy scar 
residuals.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for gastrointestinal disabilities is denied.  Entitlement to 
an increased rating in excess of 30 percent for PTSD is 
denied.  Entitlement to an increased rating in excess of 10 
percent for thoracotomy scar residuals is denied.  


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected low back 
disability, currently rated as 40 percent disabling, is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See also Proscelle, supra.

The record reflects that the veteran's low back was last 
examined for VA compensation purposes in August 1998 by a 
certified physician assistant.  The examination did not 
include nerve conduction studies or an electromyogram.  The 
Board is of the opinion that these tests would be of 
assistance in rendering a decision in this case. 

A review of the August 1998 VA examination report shows that 
the veteran was receiving treatment a VA facility and 
apparently from a private physician.  It is unclear whether 
these records are on file.

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED to the RO for the following actions:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private treatment 
records associated with recent treatment 
received for his low back problems, to 
include treatment by Dr. Wells.  The RO 
should also notify him that he may submit 
additional evidence and argument in 
support of his claim. 

2.  The RO should request the VA facility 
in Dublin, Georgia to furnish copies of 
any treatment records covering the period 
from May 1995 to the present.

3.  A VA examination should be conducted 
by a neurologist for the purpose of 
ascertaining the current severity of the 
service-connected status post laminectomy 
for herniated disc.  The claims file and 
a copy of this Remand should be made 
available to the examiner prior to the 
examination.  In addition to an EMG and 
Nerve Conduction Studies, any other 
testing deemed necessary should be 
performed.  The examiner is requested to 
obtain a detailed occupational history. 

The examination should include range of 
motion studies and the examiner is 
requested to include the degrees, which 
constitute normal range of motion of the 
lumbosacral spine.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  The examiner should also be 
asked to comment on the degree of 
functional impairment caused by the 
veteran's low back problems as it relates 
to the veteran's ordinary activities, 
including employment.

4.  Following completion of the above, 
the RO should review the record and 
ensure that all of the development 
requested has been conducted and 
completed in full in compliance with the 
remand orders.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased rating for a low back 
disability in appellate status, to 
include consideration of the Deluca case. 

If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, which includes the pertinent rating 
criteria, and an opportunity to respond.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







